DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “automatically turning off light beam when the measurement of the sample material is complete”, does not reasonably provide enablement for “a visual indication when the apparatus completes a measurement”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. Examiner submits a visual indication of a beam would provide an indication that can be seen to indicate the measurement is complete.  Applicant’s specification teaches the aiming beam provides visual indication when the measurement is in progress and is not seen when the measurement is completed (0101).  Based upon the amount of direction provided by the inventor and the existence of working examples, the disclosure does not satisfy the enablement requirement. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). See MPEP 2164.04(a).  Clarification is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2, 3, 5, 7, 8, 10 & 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by paper of Applied Science, “Intro to DIY Raman Spectroscopy”, https://www.youtube.com/watch?v=tRrOdKW06sk May 27, 2013 hereafter Applied Science.

With respect to claim 2, Applied Science teaches an apparatus to measure spectra of a sample, comprising:
a sensor (fig 1 & 4, camera) comprising a detector and having a field of view to measure the spectra of the
sample within the field of view; and
a light source (fig 1, HeNe) configured to direct an optical beam to the sample (fig 3, polystyrene) (fig 4, sample) within the field of view, wherein the optical beam comprises an aiming beam and a measurement beam,
wherein the optical beam is configured to illuminate an area of the sample at least partially within the field of view of the detector (fig 4), and
wherein the field of view of the detector (fig 4) is different than the area of the sample (fig 4, sample)
illuminated by the optical beam such that the spectra of the sample are defined by at most a portion of the area of the sample within the detector's field of view (fig 3).

    PNG
    media_image1.png
    834
    1309
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    815
    1309
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    409
    655
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    823
    1306
    media_image4.png
    Greyscale

With respect to claim 3 according to claim 2, Applied Science teaches the aiming beam is configured to reflect (fig 5, light coming back from a subject) from the sample (fig 4 & 6) to be visible to a user of the apparatus (fig 3).

    PNG
    media_image5.png
    288
    460
    media_image5.png
    Greyscale

With respect to claim 5 according to claim 2, Applied Science teaches the aiming beam and the measurement beam are configured to illuminate substantially similar areas of the sample (fig 4).

With respect to claim 7 according to claim 2, Applied Science teaches the apparatus wherein the aiming beam and the measurement beam are transmitted along a common optical axis (fig 4).

With respect to claim 8 according to claim 2, Applied Science teaches the apparatus wherein the aiming beam and the measurement beam are produced by the same light source (fig 1 & 4, HeNe).

With respect to claim 10 according to claim 2, Applied Science teaches the apparatus wherein the area of the sample illuminated by the optical beam is smaller than the area of the sample within the field of view of the detector (fig 3).

With respect to claim 11 according to claim 10, Applied Science teaches the apparatus wherein the area of the sample illuminated by the optical beam is substantially within the field of view of the detector (fig 2).

Claim(s) 2 & 20 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Kuo et al. US Pub No. 2014/0211199.

With respect to claim 2, Kuo teaches an apparatus to measure spectra of a sample, comprising:
a sensor comprising a detector (fig 1a, 132) and having a field of view to measure the spectra of the
sample (fig 1a, 150) within the field of view (fig 2); and
a light source (fig 1a, 102) configured to direct an optical beam to the sample within the field of
view,
wherein the optical beam comprises an aiming beam (fig 1a, 102a) and a measurement beam (fig 1a, 102b),
wherein the optical beam is configured to illuminate an area of the sample at least partially within the field of view of the detector, and
wherein the spectra (fig 2) of the sample are defined by at most a portion of the area of the sample within the detector's field of view (fig 1a).
wherein the field of view of the detector is different than the area of the sample illuminated by the optical beam such that the spectra of the sample are defined by at most a portion of the area of the sample within the detector's field of view (fig 1a).

Examiner notes a field of view of a detector is inherently different from an area of a sample since the field of view determines the viewing area of an optic and the area of a sample of illuminated describes the area of a sample which light impinges on.

With respect to claim 20 according to claim 2, Kuo teaches the apparatus wherein the apparatus is configured to transmit the measurement beam “102a-102n” to the detector and inhibit transmission of the aiming beam “102a-102n” “respectively illuminate “to the detector (0022, lines 1-2).

Claim(s) 2 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by paper of Approved Business LTd, “Tunable Diode Laser Spectroscopy for Moisture Analyzers”, https://www.youtube.com/watch?v=XCsUabh3RTQ May 15, 2012 hereafter Approved Business.

With respect to claim 2, Approved Business teaches an apparatus to measure spectra of a sample, comprising:
a sensor comprising a detector (fig 1, detector) and having a field of view to measure the spectra of the sample within the field of view (fig 2); and
a light source (fig 1, laser beam) configured to direct an optical beam to the sample within the field of view,
wherein the optical beam comprises an aiming beam and a measurement beam, wherein the optical beam is configured to illuminate an area of the sample at least partially within the field of view of the detector, and
wherein the field of view of the detector is different than the area of the sample (fig 3, number of water molecules) illuminated by the optical beam such that the spectra of the sample are defined by at most a portion of the area of the sample within the detector's field of view.

    PNG
    media_image6.png
    280
    401
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    281
    416
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    272
    439
    media_image8.png
    Greyscale


Claim(s) 2, 17, & 18 is/are rejected under 35 U.S.C. 102 (a)(1)(2) as being anticipated by Veen WO 2009/153700.

With respect to claim 2, Veen teaches an apparatus to measure spectra of a sample, comprising:
a sensor (fig 2, 4) comprising a detector (pg. 5, ¶ 9), and having a field of view to measure the spectra (fig 4) of the sample within the field of view; and
a light source (fig 2, 2) configured to direct an optical beam to the sample within the field of
view (pg. 5, ¶ 9),
wherein the optical beam (fig 2) comprises an aiming beam and a measurement beam,
wherein the optical beam is configured to illuminate an area of the sample at least partially within the field of view of the detector “detects the light that has propagated through the medium of the finger” (pg. 5, ¶ 11, line 1), and
wherein the field of view of the detector (fig 2) is different than the area of the sample illuminated by the optical beam such that the spectra of the sample are defined by at most a portion of the area of the sample within the detector's field of view.

Examiner notes a field of view of a detector is inherently different from an area of a sample since the field of view determines the viewing area of an optic and the area of a sample of illuminated describes the area of a sample which light impinges on.

With respect to claim 17 according to claim 2, Veen teaches the apparatus wherein the measurement beam comprises modulated light “modulating the light”, and wherein the apparatus is configured to demodulate the modulated light “demodulating the collected light” (pg. 2, ¶ 6).

With respect to claim 18 according to claim 17, Veen teaches the apparatus wherein the apparatus is configured to distinguish “determining a modulation mode” the modulated light from ambient light “ambient light is minimized” (pg. 2, ¶ 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 & 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over paper of Applied Science, “Intro to DIY Raman Spectroscopy”, https://www.youtube.com/watch?v=tRrOdKW06sk May 27, 2013 hereafter Applied Science in view of Froigneux et al. US Pub No. 2013/0271760.

With respect to claim 4 according to claim 2, Applied Science does not teach the aiming beam and the measurement beam are configured to overlap on the sample.

Froigneux, in the same field of endeavor as Applied Science of Raman spectroscopy, teaches an aiming beam and light beam are configured to overlap on a sample (fig 2,7) (col 2, 0058, lines 10-13). At the time prior to the effective filing date of the invention it would have been obvious to overlap an additional light source i.e. aiming beam with Applied Science’s measurement beam to determine a desired location of observation.  A skilled artisan may remove the Applied Science grating to observe the actual image of the sample and measurement beam via the camera and aiming beam.

With respect to claim 6 according to claim 2, Applied Science does not teach the aiming beam and the measurement beam comprise offset optical axes, and wherein the aiming beam and the measurement beam are configured to converge at a defined distance from the apparatus.

Froigneux, in the same field of endeavor as Applied Science of Raman spectroscopy, implicitly teaches an aiming beam (fig 3, 11) and light beam (fig 3,10) comprising offset optical axes, wherein both beams are configured to converge on a sample at a defined distance from the apparatus (col 2, 0058, lines 10-13). At the time prior to the effective filing date of the invention it would have been obvious to overlap Applied Science’s additional light source i.e. aiming beam with Applied Science’s measurement beam to determine a desired location of observation.  A skilled artisan may remove the Applied Science grating to observe the actual image of the sample and measurement beam via the camera and aiming beam.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applied Science, “Intro to DIY Raman Spectroscopy”, https://www.youtube.com/watch?v=tRrOdKW06sk May 27, 2013 hereafter Applied Science in view of paper of Horiba Scientific, “How to do a Raman spectrum” https://www.youtube.com/watch?v=0UVWIcNHaxE Sep 19, 2014 hereafter Horiba Scientific.

With respect to claim 9 according to claim 2, Applied Science does not teach the area of the sample illuminated by the optical beam partially overlaps the area of the sample within the field of view of the detector.

Horiba, in the same field of endeavor as Applied Science of Raman spectroscopy, teaches an optical beam partially overlaps an area of the sample within the field of view of the detector, wherein a monitor displays the illuminated sample (fig 1).  Examiner notes the partial overlapping can be seen by the bright spots of illumination which does not illuminate the entire sample.  At the time prior to the effective filing date of the invention it would have obvious to observe areas of sample partially overlapped by an optical beam with the Applied Science’s detector to visually locate the area in which the user wants to examine for a Raman spectrum.


    PNG
    media_image9.png
    781
    1309
    media_image9.png
    Greyscale

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over paper of Applied Science, “Intro to DIY Raman Spectroscopy”,  https://www.youtube.com/watch?v=tRrOdKW06sk May 27, 2013 hereafter Applied Science in view of paper of Chemin10, “How to Make Your Own Spectroscope Using the SpectraSnapp app” https://www.youtube.com/watch?v=FJ1xOWl5Axk, Aug 11, 2013 hereafter Chem10 in further view of paper of AliExpress, https://www.aliexpress.com/item/3256803600776637.html?gatewayAdapt=4itemAdapt, Feb 11, 2009.

With respect to claim 12 according to claim 2, Applied Science teaches does not teach the field of view of the detector is at least 90⁰ Chemin10, in the same field of endeavor as Applied Science of spectroscopy, teaches a smartphone may be combined with a grating to collect a spectrum of an object (fig 1 & 2).  Chemin further teaches the captured spectrum can be analyzed by the smartphone (fig 3).

    PNG
    media_image10.png
    750
    1183
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    836
    1189
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    820
    1185
    media_image12.png
    Greyscale

Chemin10 does not teach the field of view of the detector is at least 90⁰.

AliExpress teaches a smartphone comprising a 64MP camera with a 90 degree FOV configured to capture clear pictures (pg. 3).  At the time prior to the effective filing date of the invention it would have been obvious to substitute Applied Science’s detector for AliExpress’s detector as a design choice to capture a clear image of a spectrum and analyze the spectrum in a portable manner.

Claim(s) 13 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over paper of Applied Science, “Intro to DIY Raman Spectroscopy”, https://www.youtube.com/watch?v=tRrOdKW06sk May 27, 2013 hereafter Applied Science in view of Kreimer US Pub No. 20030227628.

With respect to claim 13 according to claim 2, Applied Science does not teach the apparatus further comprising providing a filter array, an aperture array, and a lens array configured to be disposed between the sample and the detector.

Kreimer, in the same field of endeavor as Applied Science of Raman spectroscopy (0012 Kriemer), teaches a filter array (fig 6, 408), an aperture array (fig 6, 406), and a lens array (fig 6, 404) configured to be disposed between the sample and the detector (fig 7) (0130).  Kriemer further teaches this configuration permits the simultaneous detection of a plurality of different wavelengths of radiation emitted by a sample, thereby providing spectrographic information about the sample under study (abstract).  At the time prior to the effective filing date of the invention it would have been obvious to combine Kriemer’s a filter array, an aperture array, and a lens array with Applied Science’s light source and detector to examine an array of samples at a desired spectral range (0011) (0014).

With respect to claim 14 according to claim 13, the combination teaches the apparatus wherein the filter array is configured to transmit light through a plurality of optical channels (fig 6, 406 Kriemer) leading to the detector.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over paper of Applied Science, “Intro to DIY Raman Spectroscopy”, https://www.youtube.com/watch?v=tRrOdKW06sk May 27, 2013 hereafter Applied Science in view of Kreimer US Pub No. 20030227628 in further view of Tekachiku JP 2012508366 A.

With respect to claim 15 according to claim 14, combination does not teach the plurality of optical channels comprises overlapping fields of view which at least partially define the field of view of the detector.

Tekachiku, in the same field of endeavor as Applied Science of spectrometers, teaches optical channel i.e. arrayed lenses have the overlapping FOV (fig 32) projected onto a detector which defines the field of view (FOV) of the detector (pg. 17, ¶ 2).  Tekachiku further teaches the imaging area on the detector could be fully utilized due to the overlapping.  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to overlap the combination’s channels FOVs to have an enlarged picture of a sample of interest.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over paper of Approved Business LTd, “Tunable Diode Laser Spectroscopy for Moisture Analyzers”, https://www.youtube.com/watch?v=XCsUabh3RTQ May 15, 2012 hereafter Approved Business in view of Cline US Pat No. 8,073,637.

With respect to claim 17 according to claim 2, Approved Business does not teach the modulated light and wherein the apparatus is configured to demodulate the modulated light.

Cline, in the same field of endeavor as Approved Business of detecting carbon dioxide via tunable diode laser absorption spectroscopy (fig 4 Approved Business) (fig 1, 106 Cline), teaches modulating a light source and a processor configured to demodulate the modulated signal after interacting with a gas stream to remove a sloping baseline caused by the scanning of the laser light source (claim 1).  At the time prior to effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Cline’s light source and processor with Approved Business’s detector to clearly detect carbon dioxide intensity peaks without additional noise from the light source.

    PNG
    media_image13.png
    718
    1202
    media_image13.png
    Greyscale


Allowable Subject Matter
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or to include the limitation(s) and any intervening claims into the base claim.  Claims 16 & 19 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims or to include the limitation(s) and any intervening claims into the base claim. The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 16, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a diffuser configured to be disposed between said filter array and said sample”, in combination with the rest of the limitations of claim 16.

As to claim 19, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the apparatus is configured to distinguish the modulated light from the aiming beam”, in combination with the rest of the limitations of claim 19.

As to claim 21, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the aiming beam is configured to provide a visual indication when the apparatus completes a measurement”, in combination with the rest of the limitations of claim 21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877